                                    UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF TENNESSEE
                                          AT GREENEVILLE


  UNITED STATES OF AMERICA                                    )
                                                              )
                                                              )
  v.                                                          )     No. 2:19-CR-14
                                                              )
  XIAORONG YOU                                                )

                                 MEMORANDUM OPINION AND ORDER

            Before the Court is the government’s April 14, 2020 emergency motion to stay this Court’s order

  pending appeal. [Doc. 125]. The government seeks to stay this Court’s April 10, 2020 order releasing

  Defendant pretrial on bond pending an appellate ruling on the motion from the Sixth Circuit Court of

  Appeals. [Id.]. Defendant has replied in opposition to a stay. [Doc. 130]. The matter is now ripe for

  review.

       I.      Background

       On February 12, 2019, a grand jury returned an indictment in this case charging defendant, alongside a

  co-defendant, with one count of conspiracy to commit theft of trade secrets in violation of 18 U.S.C. §

  1832(a)(5), one count of wire fraud in violation of 18 U.S.C. § 1343, and seven counts of theft of trade

  secrets in violation of 18 U.S.C. § 1832(a)(3). [Doc. 3].

       Consistent with the Court’s local practice, the Magistrate Judge presided over defendant’s initial

  appearance, arraignment, and detention hearing. The Magistrate Judge determined detention was required

  in this case, and imposed detention pending trial in a comprehensive April 25, 2019 detention order. [Doc.

  30]. Thereafter, this Court overruled Defendant’s objections to the Magistrate Judge order and ordered

  Defendant to remain in custody pending trial. [Doc. 34].

       In March, 2020, Defendant moved this Court to consider pretrial bail once again. [Doc. 104]. This

  Court issued an initial order granting bail, [Doc. 108], but later vacated the order after learning from the

  United States Probation Office statements in counsel’s motion and memorandum were inaccurate, [Doc.

  111]. The statements were subsequently corrected in a supplement on the record. [Doc. 115].

                                                       1

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 1 of 8 PageID #: 1218
        The Court scheduled the motion for an in-person and video conference CARES Act hearing on April

  8, 2020. [Doc. 114]. From the bench, the Court issued a preliminary ruling granting pretrial release, and

  subsequently issued an April 10, 2020 memorandum opinion and order memorializing the oral ruling. [Doc.

  120]. During the hearing, the government asked for a stay on the Defendant’s pretrial release to seek

  authorization from the Solicitor General to appeal; the Court granted the government’s request and issued

  a 96 hour stay on the order and Defendant’s pretrial release. [Id. at 8].

        On April 14, 2020, the government filed a notice of appeal informing the Court that it was seeking

  appeal on the order granting pretrial release. [Doc. 124]. That same day the government filed a motion to

  stay the order pending appeal. [Doc. 125].

        II.     Standard of Review

        When determining whether a stay should be issued pending appeal pursuant to Federal Rule of

  Appellate Procedure 8(a), a trial court should apply “the same four factors that are traditionally considered

  in evaluating the granting of a preliminary injunction.” Mich. Coalition of Radioactive Material Users,

  Inc. v. Griepentrog, 945 F.2d 150, 153 (6th Cir. 1991); Family Trust Found. of Ky., Inc. v. Ky. Judicial

  Conduct Comm'n, 388 F.3d 224, 227 (6th Cir. 2004). Those factors are: “(1) the likelihood that the party

  seeking the stay will prevail on the merits of the appeal; (2) the likelihood that the moving party will be

  irreparably harmed absent a stay; (3) the prospect that others will be harmed if the court grants the stay; and

  (4) the public interest in granting the stay.” Griepentrog, 945 F.2d at 153 (citing Ohio ex rel. Celebrezze

  v. Nuclear Regulatory Comm'n, 812 F.2d 288, 290 (6th Cir. 1987)). Rather than prerequisites that must be

  met before granting a stay, these factors represent “interrelated considerations that must be balanced

  together.” Id.

        The Sixth Circuit has recognized that in the case of a motion for a stay pending appeal, the district court

  has fully considered the merits of the underlying action and issued judgment, and therefore, a movant

  seeking a stay will have greater difficulty establishing a likelihood of success on the merits of their appeal.

  Id.



                                                          2

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 2 of 8 PageID #: 1219
                  To justify granting a stay, however, a movant need not always establish a
                  high probability of success on the merits. The probability of success that
                  must be demonstrated is inversely proportional to the amount of
                  irreparable injury plaintiffs will suffer absent the stay. Simply stated, more
                  of one excuses less of the other. This relationship, however, is not without
                  its limits; the movant is always required to demonstrate more than the mere
                  ‘possibility’ of success on the merits. For example, even if a movant
                  demonstrates irreparable harm that decidedly outweighs any potential
                  harm to the defendant if a stay is granted, he is still required to show, at a
                  minimum, ‘serious questions going to the merits.’

  Id. at 153-54 (citations omitted). Earlier Sixth Circuit precedent suggests that, rather than demonstrating

  the likelihood of success on the merits, it would be enough for a movant to raise “questions going to the

  merits so serious, substantial, difficult and doubtful, as to make them a fair ground for litigation and thus

  for more deliberate investigation.” In re DeLorean Motor Co., 755 F.2d 1223, 1229 (6th Cir. 1985) (quoting

  Brandeis Machinery & Supply Co. v. Barber-Greene Co., 503 F.2d 503, 505 (6th Cir. 1974)). “The

  apparent disparity in the wording of the standard merely reflects the circumstance that no single factor is

  determinative as to the appropriateness of equitable relief.” Id. (quoting Metro. Detroit Plumbing & Mech.

  Contracts Ass'n v. Dep't of Health, Educ. and Welfare, 418 F. Supp. 585, 586 (E.D. Mich. 1976)).

          In demonstrating irreparable harm, a movant must allege harm that is both certain and immediate,

  rather than speculative or theoretical. Griepentrog, 945 F.2d at 154.

                  The key word is irreparable. Mere injuries, however substantial, in terms
                  of money, time and energy necessarily expended in the absence of stay,
                  are not enough. The possibility that adequate compensatory or other
                  corrective relief will be available at a later date, in the ordinary course of
                  litigation, weighs heavily against a claim of irreparable harm.

  Sampson v. Murray, 415 U.S. 61, 90 (1974) (quoting Va. Petroleum Jobbers Ass'n v. Fed. Power Comm'n,

  259 F.2d 921, 925 (D.C. Cir. 1958)).

          A district court generally has broad discretion to stay proceedings “as an incident to its power to

  control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. N. Am. Co., 299 U.S.

  248, 254 (1936)).




                                                        3

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 3 of 8 PageID #: 1220
      III.       Analysis

             To assist the Court in adequately balancing the factors listed above, “the party seeking a stay must

  address each of the factors regardless of its strength,” and provide sufficient facts upon which the Court can

  make a determination. Ohio ex. rel. Celebrezze, 812 F.2d at 290. The Court will discuss each factor in turn

  below.

             1. Likelihood of Government’s Success on Appeal

             As discussed above, a movant may not always have to demonstrate a high likelihood of success on

  the merits of their appeal, so long as the party seeking a stay can raise serious questions as to the merits.

  Griepentrog, 945 F.2d at 154.

             The government argues that “[b]oth the magistrate judge and this Court, after extensive

  proceedings, found that no conditions or combination of conditions was sufficient to reasonably assure her

  presence at trial if released,” but now had reached the opposite conclusion only after imposing significant

  conditions upon her release. [Doc. 125 at 2]. As such, the government argues that this case presents at

  least a close question regarding pretrial release. [Id.].

             The Defendant contends the government is not likely to succeed on the merits. [Doc. 130 at 2-3].

  More particularly, the Defendant argues that the government has not demonstrated the likelihood of an

  abuse of discretion by this Court after releasing Defendant on pretrial bond on various conditions. [Id.].

      For reasons fully explained in the Court's memorandum opinion and order granting Defendant’s motion

  for pretrial release, [Doc. 120], the Court disagrees that the government can demonstrate “a high likelihood”

  of success on the merits of their appeal. After a hearing on the pretrial release motion, this Court concluded

  the weight of the evidence against defendant no longer favors detention. [Doc. 120]. See 18 U.S.C. §

  3142(g)(2). In the accompanying memorandum opinion, the Court noted the changed circumstances in

  light of the global COVD-19 pandemic and worldwide response of imposing strict travel restrictions and

  quarantine mandates drastically changed Defendant’s risk of flight. [See generally id.]. At the hearing,

  this Court acknowledged that this case was a close case; however, the Court imposed a combination of bond

  conditions restrictive enough to reasonably assure Defendant’s appearance at trial.              Notably, the

                                                          4

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 4 of 8 PageID #: 1221
  combination of home detention with electronic monitoring, multiple daily phone calls to the probation

  officer from the landline telephone in Defendant’s residence, an appearance bond secured in part by a cash

  deposit and a deed of trust of property, together are sufficient to deter flight and assure Defendant’s

  appearance.

      The government argues that Defendant is likely to flee pending trial, because she has substantial

  financial resources, extensive foreign ties, and faces a lengthy prison sentence if convicted. [Doc. 125 at

  2]. The Court is not persuaded by these arguments. The Court is aware of Defendant’s financial position,

  and as part of the bond conditions, has required she sign an appearance bond of $500,000, partially secured

  by a $100,000 cash deposit with the Clerk of the Court, and partially secured by a deed of trust of property.

  Next, the Court found that Defendant’s extensive ties to China remained the same, but that in light of the

  present global circumstances, her connections to China did not carry as much weight in the risk of flight

  analysis. [Id.]. Finally, while Defendant it is true that faces a lengthy sentence if convicted, Defendant

  may face a more threatening ordeal if she flees. Travel would exponentially increase her chance of

  contracting the COVID-19 virus, which could likely jeopardize her health resulting in possible intensive

  medical care.

           The Court does not find the government can raise serious questions as to the merits. Griepentrog,

  945 F.2d at 154. Accordingly, this factor weighs in the Defendant’s favor.

           2. The Likelihood That the Government Will be Irreparably Harmed Absent a Stay

           The government argues that if Defendant “were to flee, no ruling from the Sixth Circuit could undo

  that damage – especially if Defendant were to flee to China, where she has extensive connections, financial

  resources, and business opportunities, and from which the United States cannot extradite her.” [Doc. 125

  at 2].

           As discussed above, the irreparable harm alleged “should be evaluated in terms of its substantiality,

  the likelihood of its occurrence, and the proof provided by the movant.” Griepentrog, 945 F.2d at 155

  (citing Cuomo v. United States Nuclear Regulatory Comm'n, 772 F.2d 972, 977 (D.C. Cir. 1985)). The

  movant must have evidence that the harm alleged is “certain and immediate,” not “speculative or

                                                        5

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 5 of 8 PageID #: 1222
  theoretical.” Id. at 154. The Court finds that this factor weighs heavily against the government. The

  government’s argument is only premised on the scenario that Defendant will flee immediately after release

  on bond and before the Sixth Circuit’s ruling on the government’s appeal. The Court does not find the

  government’s described scenario as “certain and immediate,” but as speculative and unlikely in light of the

  restrictive bond conditions. The Court has found that the bond conditions as a whole are sufficient to deter

  flight and assure Defendant’s appearance at trial. The government also notes that Defendant “was making

  plans to permanently relocate to China when arrested in this case.” [Id.]. As previously discussed at length

  in the memorandum opinion, the likelihood that Defendant would be able to permanently relocate to China

  during a global crisis of this magnitude is extremely slim. [See Doc. 120].

          Absent a stay, the government will not be irreparably injured and, ultimately, this factor does not

  weigh in the government’s favor.

          3. Whether Stay would substantially harm the defendant

          The government concedes this factor “weighs in defendant’s favor,” but maintains that it is not as

  substantial as the factor’s weighing in the government’s favor. [Doc. 125 at 3].

          A stay would substantially harm the Defendant. With a stay in place, the Defendant would remain

  in custody at Washington County Detention Center. Although that particular facility, as of the date of this

  order, has no known COVID-19 cases, the Court cannot discount the effects of a highly contagious virus

  on incarcerated individuals, given the fact that conditions frequently present in correctional and detention

  facilities, increase the risk of transmission. See United States v. Kennedy, No. 18-20315, 2020 WL

  1493481, at *2 (E.D. Mich. Mar. 27, 2020). Moreover, if the Court were to impose a stay, the probability

  of Defendant contracting COVID-19 would be greater than if she were in home detention under quarantine

  conditions.

          Further, the Court has acknowledged that the current protective order in place, [Doc.44], has made

  it difficult to prepare a defense. The Court anticipates that Defendant’s pretrial release will help facilitate

  the technical review of the protected documents, which will overall assist the preparation of a defense, thus



                                                        6

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 6 of 8 PageID #: 1223
  expediating a final resolution of the case. With a stay in place, the Defendant’s ability to effectively assist

  counsel in preparation of her defense would be limited. Overall, this factor favors the Defendant.

            4. The Public Interest

      Finally, the Court examines the public interest. Griepentrog, 945 F.2d at 153. The government argues

  that the public interest “would unquestionably be harmed if defendant were to flee once released.” [Doc.

  125 at 3]. The Defendant argues that she does not “have the ability or incentive to flee.” [Doc. 130 at 8].

  This Court has discussed the changed circumstances related to Defendant’s risk of flight at length in its

  memorandum opinion. [See Doc. 120].

      The public does, however, have a well-founded interest in the speedy resolution of disputes, especially

  in criminal cases. In re Lott, 139 F. App'x 658, 662-63 (6th Cir. 2005) (finding “the public interest in

  resolving this question” was an “important interest”); Ford v. Federal-Mogul Corp., 2015 WL 110340 at

  *10 (E.D. Mich. Jan. 7, 2015) (stating that a settlement agreement “serves the public interest in judicial

  economy and in resolving disputes in federal courts with expediency and efficiency[.]”). As the Court

  noted above, releasing Defendant on bond at this time, under these circumstances, will likely facilitate a

  final resolution of this case. In addition, the public has a strong interest in protecting accused, but not

  convicted, defendants from unnecessary exposure to life-threatening illnesses while in the close confines

  of a jail and in limiting the continued spread of such a disease. The Court finds a stay is not within the

  public interest.

      IV.      Conclusion

      For the foregoing reasons, the Court finds that the balance of the four factors weigh in Defendant’s

  favor and, as such, a stay is not warranted. It is HEREBY ORDERED the government’s emergency motion

  to stay pending appeal is DENIED. [Doc. 125].

            So ordered.

            ENTER:


                                                                             s/J. RONNIE GREER


                                                        7

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 7 of 8 PageID #: 1224
                                                 UNITED STATES DISTRICT JUDGE




                                        8

Case 2:19-cr-00014-JRG-CRW Document 131 Filed 04/21/20 Page 8 of 8 PageID #: 1225
